DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2022 has been entered.
This Action is responsive to the Amendment filed 11/26/2022.  Claims 1-5 and 13-20 have been withdrawn.  Claims 8-9 have been canceled.  Claims 6-7 and 10-12 are pending.  Claim 6 has been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 USC § 103 as being unpatentable over Misfeldt Resnick, U.S. Patent Application Publication 2018/0072430 A1 (hereinafter called Misfeldt), and further in view of Hon et al., U.S. Patent Application Publication 2020/0062414 A1 (hereinafter called Hon).
Regarding claim 6, Misfeldt teaches a method of operating a distributed propulsion system with thermal management, the method comprising:
operating a plurality of variable pitch rotors (See e.g., ¶ [0023], where, each propeller is equivalent to a rotor, and control of the quadcopter achieved through independent variation of pitch for each propeller teaches operating a plurality of variable pitch rotors) individually driven by motors to produce a demanded thrust (See e.g., ¶ [0023]);
sensing a motor temperature of each of the motors (See e.g., FIG. 1 elements 108a-108n; ¶ [0031]);
reducing a power output of at least one first motor of the motors in response to the motor temperature of the at least one first motor exceeding a temperature threshold (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]); and
increasing, in response to reducing the power output of the at least one first motor , a power output of at least one second motor of the motors to substantially maintain the demanded thrust (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]); and
wherein at least one of the reducing the power output of the at least one first motor (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]) and the increasing the power output of the at least one second motor (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]) comprises changing rotor pitch …
And, although Misfeldt teaches at least one of the reducing the power output of the at least one first motor and the increasing the power output of the at least one second motor comprises changing rotor pitch (as recited in the rejection hereinabove), but Misfeldt does not teach that these features teach comprises changing rotor pitch.
However, Hon teaches at least one of the reducing the power output of the at least one first motor and the increasing the power output of the at least one second motor comprises changing rotor pitch (See e.g., FIG. 2; ¶s [0026] & [0049]).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt and Hon before him, before the effective filing date of the claimed invention, to modify the method of Misfeldt to include at least one of the reducing the power output of the at least one first motor and the increasing the power output of the at least one second motor comprises changing rotor pitch, as taught in the analogous art of Hon.  One would have been motivated to make such a combination to achieve the predictable result of providing adjustment of one or more propulsion assemblies to prevent engine/electric machine overspeed, as suggested in Hon (See e.g., Hon ¶ [0049]).
Regarding claim 10, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, further teaches wherein:
the reducing the power output of the at least one first motor comprises changing rotor pitch (Hon See e.g., FIG. 2; ¶s [0026] & [0049]); and
the increasing the power output of the at least one second motor comprises at least one of increasing motor speed and changing rotor pitch (Hon See e.g., FIG. 2; ¶s [0026] & [0049]).
Claims 7 and 11 is/are rejected under 35 USC § 103 as being unpatentable over Misfeldt Resnick, U.S. Patent Application Publication 2018/0072430 A1 (hereinafter called Misfeldt), and further in view of Hon et al., U.S. Patent Application Publication 2020/0062414 A1 (hereinafter called Hon), and further in view of Alfred, U.S. Patent Application Publication 2020/0070966 A1 (hereinafter called Alfred).
Regarding claim 7, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, neither Misfeldt nor Hon teaches further comprising allowing an operator to override reducing the power output of the at least one first motor.
However, Alfred teaches allowing an operator to override reducing the power output of the at least one first motor (See e.g., ¶ [0018] sentences 1-4).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt and Hon, and Alfred before him, before the effective filing date of the claimed invention, to modify the method of the combined invention of Misfeldt and Hon to include allowing an operator to override reducing the power output of the at least one first motor, as taught in the analogous art of Hon.  One would have been motivated to make such a combination to achieve the predictable result of FBW systems implemented in one or more flight control computers (FCCs) disposed between the pilot controls and flight control systems, that put the rotorcraft into a stable flight mode while still allowing the pilot to override the FBW control inputs, as suggested in Alfred (See e.g., ¶ [0015]).
Regarding claim 11, Misfeldt, as modified by Hon in the rejection of claim 10 hereinabove, neither Misfeldt nor Hon teaches further comprising allowing an operator to override reducing the power output of the at least one first motor.
However, Alfred teaches allowing an operator to override reducing the power output of the at least one first motor (Misfeldt See e.g., FIG. 5; ¶ [0041]).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt and Hon, and Alfred before him, before the effective filing date of the claimed invention, to modify the method of the combined invention of Misfeldt and Hon to include allowing an operator to override reducing the power output of the at least one first motor, as taught in the analogous art of Hon.  One would have been motivated to make such a combination to achieve the predictable result of FBW systems implemented in one or more flight control computers (FCCs) disposed between the pilot controls and flight control systems, that put the rotorcraft into a stable flight mode while still allowing the pilot to override the FBW control inputs, as suggested in Alfred (See e.g., ¶ [0015]).


Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Misfeldt as applied to claim 6 hereinabove, and further in view of Hon, and further in view of SHANG et al., U.S. Patent Application Publication 2020/0307811 A1 (hereinafter called SHANG).
Regarding claim 12, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, further teaches the motors as set forth in the rejection of claim 6 hereinabove.
But, neither Misfeldt nor Hon teaches the motors are hydraulic motors.
However, SHANG, teaches the motors are hydraulic motors (See e.g., FIG. 4 elements 7 & 8; ¶s [0052] & [0059]).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt, Hon, and SHANG before him, before the effective filing date of the claimed invention, to modify the method of the combined invention of Misfeldt and Hon to include the motors are hydraulic motors, as taught in the analogous art of SHANG.  One would have been motivated to make such a combination to achieve the predictable result of the hydraulic propulsion system offering a better opportunity for engine speed management, thrust control, and thrust vectoring than mechanical drive, as suggested in SHANG (See e.g., ¶ [0062]).

Response to Arguments
Applicant's arguments filed 11/26/2022 regarding claims 6 and 10 have been fully considered but they are not persuasive.  On page 6 of the REMARKS, Applicant argues, “It is respectfully submitted that the cited references do not disclose each of the features of independent claim 6 as previously presented and as amended herein. The primary reference discloses drones having fixed pitch rotors that do not allow changing the pitch of the rotors to increase or decrease the motor power output. Changing the pitch of the rotors in view of Hon improperly changes the principal of operation of Misfeldt and therefore a motivation to combine the references is not supported. For at least this reason a prima facie rejection of independent claim 6 and its dependent claims has not been established.”  Examiner respectfully disagrees.
Misfeldt teaches operating a plurality of variable pitch rotors (See e.g., ¶ [0023], where, each propeller is equivalent to a rotor, and control of the quadcopter achieved through independent variation of pitch for each propeller teaches operating a plurality of variable pitch rotors) as set forth in the rejection of claim 6 hereinabove in the instant Office Action.  Applicant has not illustrated in the drawings nor disclosed in the written description what is meant by variable pitch rotors.  There are no drawings showing nor does the written description disclose how operating a plurality of variable pitch rotors is being accomplished in terms of which axes upon which the rotors turn or the direction or manner in which they turn.  It is well known in the art that propellers, rotors, and blades are used interchangeably.  And, given that the initially filed application does not provide any differentiation between propellers, rotors, and blades, and Misfeldt teaches “Control of the quadcopter is achieved through independent variation of … pitch for each propeller,” the independent variation of pitch for each propeller teaches variable pitch rotors is being interpreted to teach operating a plurality of variable pitch rotors as set forth in claim 6.
Consequently, claims 6 and 10 are rejected as set forth hereinabove in the instant Office Action.
Applicant’s arguments, see page 6 last paragraph and page 7 first paragraph, filed 11/26/2022, with respect to the rejection(s) of claim(s) 7 and 11 under 35 USC § 103 as being unpatentable over Misfeldt as applied to claim 6 hereinabove, and further in view of Hon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) as set forth in the rejection of claims 7 and 11 hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
09 December 2022


/Nicholas McFall/Primary Examiner, Art Unit 3644